EXHIBIT 10.5

FORM OF

ARCTIC CAT INC.

RESTRICTED STOCK UNIT AGREEMENT

FOR EXECUTIVE OFFICERS

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) made as of the
            day of             , 20    , between Arctic Cat Inc., a Minnesota
corporation (the “Company”), and                     , an employee of the
Company or one or more of its subsidiaries (“Employee”). Any terms not defined
herein shall have the meaning set forth in the 2013 Omnibus Stock and Incentive
Plan (the “2013 Stock Plan”) of the Company approved by its shareholders.

WHEREAS, the Company desires, by granting Employee certain restricted stock
units of the Company, as hereinafter provided, to carry out the purposes of the
2013 Stock Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto have agreed, and do hereby agree, as
follows:

1. Award.

(a) Restricted Stock Units. Pursuant to the 2013 Omnibus Stock and Incentive
Plan (the “2013 Stock Plan”),             Restricted Stock Units (RSUs”), each
RSU representing the right to receive one share of the Company’s common stock,
par value $.01 per share (“Stock”), shall be issued as hereinafter provided in
Employee’s name subject to certain restrictions thereon.

(b) Issuance of RSUs. The RSUs shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement.

(c) 2013 Stock Plan and Employment Agreements. This award of RSUs is subject to
all of the terms and conditions set forth in the 2013 Stock Plan, including
future amendments thereto, if any. A copy of the 2013 Stock Plan is on file with
the Chief Financial Officer of the Company, and Employee, by acceptance hereof,
agrees to and accepts this award of RSUs subject to the terms of the 2013 Stock
Plan. In the event of any conflict between the terms of the 2013 Stock Plan, any
employment agreement between the Company and Employee and this Agreement, the
terms of the 2013 Stock Plan shall prevail.

2. Rights of Employee with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The RSUs granted pursuant to this Agreement do not
and shall not entitle the Employee to any rights of a holder of Stock. The
rights of Employee with respect to the RSUs shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the RSUs lapse, in accordance with Section 3.

(b) Conversion of Restricted Stock Units; Issuance of Stock. No shares of Stock
shall be issued to Employee prior to the date on which the RSUs vest and the
restrictions with respect to the RSUs lapse, in accordance with Section 3.
Neither this Section 2(c) nor any action taken pursuant to or in accordance with
this Section 2(c) shall be construed to create a trust of any kind. After all
restrictions with respect to RSUs lapse pursuant to Section 3, the Company shall
cause to be issued no later than 2.5 months after the end of the Company’s
fiscal year (subject to Section 5), in payment for such RSUs that number of
shares of Stock equal to the number of RSUs with respect to which the
restrictions have lapsed.



--------------------------------------------------------------------------------

3. Restrictions on RSUs. Employee hereby accepts the RSUs and agrees with
respect thereto as follows:

(a) Forfeiture Restrictions. The RSUs may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of, and
in the event of termination of Employee’s employment with the Company or
employing subsidiary for any reason other than (i) Retirement at any time
following the first anniversary of the date of this Agreement, (ii) death or
(iii) Disability, or except as otherwise provided in the last sentence of
subparagraph (b) of this Paragraph 3, Employee shall, for no consideration,
forfeit to the Company all RSUs to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender RSUs to the Company upon termination of employment are herein referred
to as “Forfeiture Restrictions.” For purposes of clarity, if Employee terminates
his or her employment prior to the first anniversary of the date of this
Agreement due to Retirement, Employee shall, for no consideration, forfeit to
the Company all RSUs granted by this Agreement. The Forfeiture Restrictions
shall be binding upon and enforceable against any purported transferee of RSUs.

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to thirty-three and one-third percent (33 1/3%) of the RSUs on each of the first
three anniversaries of the date of this Agreement provided that Employee has
been continuously employed by the Company from the date of this Agreement
through the lapse date. Notwithstanding the foregoing, the Forfeiture
Restrictions shall lapse as to all of the RSUs on the earlier of (i) the
occurrence of a Change in Control, except as otherwise provided in the 2013
Stock Plan, or (ii) the date Employee’s employment with the Company is
terminated by reason of death, Disability or Retirement. Lapse of Forfeiture
Restrictions under (i) or (ii) of this Section 3(b) shall be allowed only to the
extent that the applicable Change in Control or termination events for death,
Disability or Retirement are at least as restrictive as the definitions set
forth Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations relating thereto. In the event Employee’s
employment is terminated for any other reason, the Committee which administers
the 2013 Stock Plan (the “Committee”) or its delegate, as appropriate, may, in
the Committee’s or such delegate’s sole discretion, approve the lapse of
Forfeiture Restrictions as to any or all RSUs still subject to such
Restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.

4. Tax Matters.

(a) Election to Defer Distribution. If the distribution of Stock upon lapsing of
Forfeiture Restrictions applicable to the RSUs granted by this Agreement is
subject to U.S. tax law, Employee may elect to defer the distribution of some or
all of such Stock. Such deferral election shall be in accordance with the rules
as established by the Committee and in general must be received in writing by
the Company no later than the last day of the fiscal year preceding the fiscal
year in which the RSU is granted.

(b) Payment of Tax. To the extent that the receipt of the RSUs or the lapse of
any Forfeiture Restrictions results in income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of Stock as
the Company may require to meet its withholding obligation under applicable tax
laws or regulations, and, if Employee fails to do so, the Company is authorized
to withhold from any cash or Stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income.

(c) 409A Compliance. Notwithstanding anything to the contrary herein, and unless
otherwise agreed by the Company and Employee in writing, if Employee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code as of
the date of any termination, payment of deferred compensation subject to
Section 409A of the Code shall be made to Employee in one lump sum no earlier
than six months following the date of termination; provided, however, that any
payment or portion thereof which is subject to an exemption for separation pay
to specified employees as provided under Section 409A of the Code and the
relevant Treasury Regulations thereunder, or is subject to any other exemption
provided under Section 409A of the Code and the relevant Treasury Regulations
thereunder allowing for payment to a specified employee prior to the date that
is six months following the date of termination of employment, may be paid to
Employee the later of 20 days following such date of termination or the date
Employee fulfills any conditions to receipt of such payment or portion thereof
(which conditions must be capable of being satisfied within two and one-half
months of the date of termination).

 

2



--------------------------------------------------------------------------------

5. Delivery of Stock. The Company shall not be required to deliver any shares of
Stock upon vesting or lapse of restrictions of any RSUs until the requirements
of any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied. Employee agrees that such Stock will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws. Employee also
agrees (i) that the certificates representing such Stock may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of such Stock on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the shares of such Stock.

6. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

7. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the 2013 Stock Plan or resolutions adopted in furtherance of the 2013 Stock
Plan, including, without limitation, the right to make certain determinations
and elections with respect to the RSUs.

8. Company Authority. The existence of the RSUs herein granted shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the common stock of the Company or
its rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

9. Disputes. As a condition of the granting of the RSUs herein granted, Employee
agrees, for Employee and Employee’s personal representatives, that any dispute
or disagreement which may arise under or as a result of or pursuant to this
Agreement shall be determined by the Board of Directors of the Company, in its
sole discretion, and that any interpretation of the Board of the terms of this
Agreement shall be final, binding and conclusive.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

ARCTIC CAT INC. By:        Chief Executive Officer

 

Employee



--------------------------------------------------------------------------------

Please Check Appropriate Item (One of the boxes must be checked):

 

  ¨ I do not desire the alternative tax treatment provided for

     in Internal Revenue Code Section 83(b).

 

  ¨* I do desire the alternative tax treatment provided for in

     Internal Revenue Code Section 83(b) and desire that forms

     for such purpose be forwarded to me.

 

* I acknowledge that the Company has suggested that before this block is checked
that I check with a tax consultant of my choice.

Please furnish the following information for shareholder records:

 

 

    

 

(Given name and initial must be used      Social Security Number for stock
registry)      (if applicable)

 

    

 

     Birth Date      Month/Day/Year

 

    

 

     Name of Employer

 

    

 

Address (Zip Code)      Day phone number

United States Citizen: Yes  ¨    No  ¨

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.